Case: 2:20-cv-02471-EAS-KAJ Doc #: 40 Filed: 08/03/20 Page: 1 of 43 PAGEID #: 374




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

ASHUNTE SMITH, et al.,
                                                 Case No. 2:20-cv-2471
               Plaintiffs,                       JUDGE EDMUND A. SARGUS, JR.
                                                 Magistrate Judge Kimberly A. Jolson
       v.

GOVERNOR OF OHIO
MIKE DEWINE, et al.,

               Defendants.
                                   OPINION AND ORDER

       The matters before the Court are: Defendant Ohio Department of Rehabilitation and

Correction (the “ODRC”) Director Annette Chambers-Smith’s (the “Director”) Motion to Dismiss

(ECF No. 23); Defendant Governor of Ohio Mike DeWine’s (the “Governor”) Motion to Dismiss

(ECF No. 26); and Plaintiffs’ Ashunte Smith, Kaiquin Wang, Christopher Martin, and Travis

Williams (collectively “Plaintiffs”) Motion for a Preliminary Injunction (ECF No. 13). The parties

have responded and replied to the motions and thus, they are ripe for review. For the following

reasons, the Director’s Motion to Dismiss (ECF No. 23) is GRANTED in part and DENIED in

part, the Governor’s Motion to Dismiss (ECF No. 26) is GRANTED, and Plaintiffs’ Motion for

a Preliminary Injunction (ECF No. 13) is DENIED.

                                       I. BACKGROUND

       Plaintiffs, inmates at various Ohio prisons, filed this action on May 15, 2020 under 42

U.S.C. § 1983. (See Compl., ECF No. 1.) Plaintiffs sued the Director and the Governor in their

capacities as having authority over the ODRC. (See id. ¶¶ 24–25.) The Court will begin with

Plaintiffs’ allegations, which for purposes of the motions to dismiss, are taken as true. Rondigo,

L.L.C. v. Twp. of Richmond, 641 F.3d 673, 680 (6th Cir. 2011) (noting that for purposes of a motion
Case: 2:20-cv-02471-EAS-KAJ Doc #: 40 Filed: 08/03/20 Page: 2 of 43 PAGEID #: 375




to dismiss “the allegations in the complaint are accepted as true”). Next, the Court will relate the

parties’ evidence for purposes of the preliminary injunction. 1

    1. Plaintiffs’ Allegations

         Plaintiffs allege that in light of the Coronavirus pandemic the conditions in Ohio’s prisons

violate the Sixth and Eighth Amendments to the United States Constitution as well as Article I,

Section 9 of the Ohio Constitution. (Compl. ¶¶ 68–83.) Plaintiffs sue on behalf of themselves and

also seek to represent a class of “all prisoners who currently or will in the future be in custody of

the ODRC and housed in an ODRC prison during the COVID-19 pandemic, the duration of which

is yet unknown.” (Id. ¶ 64.)

             a. The Coronavirus Pandemic

         The Coronavirus (“COVID-19”) is a new upper respiratory virus that the World Health

Organization (“WHO”) has declared a global pandemic. (Id. ¶¶ 26–27.) COVID-19 spreads

between individuals in close contact through respiratory droplets and possibly through touching

an object containing the virus and then touching one’s mouth, nose, or eyes. (Id. ¶ 26.) On March

9, 2020, the Governor acknowledged the presence of COVID-19 as a dangerous situation for the

citizens of Ohio and declared a state of emergency. (Id.) In the following weeks the State of Ohio

closed schools, polling stations, childcare facilities, adult daycare facilities, senior centers,

restaurants and more, citing a significant risk of substantial harm due to the high probability of

widespread exposure to COVID-19. (Id. ¶ 30.)


1
  Plaintiffs did not present any evidence with their motion for a preliminary injunction and instead waited until their
reply in support of their motion for a preliminary injunction. Local Rule 7.2(d) provides that “all evidence then
available shall be discussed in, and submitted no later than, the primary memorandum of the party relying upon such
evidence. Evidence used to support a reply memorandum shall be limited to that needed to rebut the positions argued
in memoranda in opposition.” S.D. Ohio Civ. R. 7.2(d). Additionally, “[a] party may not ordinarily raise an issue in
a reply because the opposing party has no opportunity to respond to it.” Prim v. Jackson, Nos. 2:14-cv-1219, 2:14-
cv-2159, 2015 U.S. Dist. LEXIS 48970, at *23 (S.D. Ohio Apr. 14, 2015). Thus, Plaintiffs’ evidence was provided
improperly and should not be considered. As will be seen when the Court addresses the motion for a preliminary
injunction, however, even if the Court considers this evidence, the motion is denied. See infra Section III.


                                                          2
Case: 2:20-cv-02471-EAS-KAJ Doc #: 40 Filed: 08/03/20 Page: 3 of 43 PAGEID #: 376




       The Ohio Department of Health (“ODH”) has warned that certain individuals, for example

the elderly, those with weakened immune systems, and those with chronic medical conditions, are

at risk of significant harm if they contract COVID-19. (Id. ¶ 26.) In addition, gatherings of large

numbers of people increase the risk of widespread transmission of COVID-19. (Id. ¶¶ 30, 45.)

Thus, “[s]ocial [d]istancing [r]equirements include[] maintaining at least six-foot social distancing

from other individuals, washing hands with soap and water for at least twenty seconds as frequently

as possible or using hand sanitizer, cover[ing] coughs or sneezes (into the sleeve or elbow not

hands), regularly cleaning high-touch surfaces, and not shaking hands.” (Id. ¶ 31.)

       There is currently no projected end to the COVID-19 pandemic and there is no vaccine or

specific medication which can be used to treat or prevent the disease. (Id. ¶¶ 59–60.)

           b. COVID-19 and the ODRC

       Plaintiffs allege that the ODRC “does not have the capacity to provide constitutionally

adequate medical care for all prisoners who may contract COVID-19.” (Id. ¶ 33.) Plaintiffs allege

the ODRC’s institutions do not have adequate in-house facilities or medical staff to screen inmates,

do not have medical equipment to treat inmates, and are unable to transport high volumes of

prisoners off-site for treatment. (Id.) The ODRC has two specialized medical facilities, but

Plaintiffs allege these facilities do not have enough space or equipment to service large portions

of the ODRC and are already facing a substantial outbreak of COVID-19. (Id. ¶ 34.) In addition

to lacking the resources, Plaintiffs allege the ODRC’s institutions are the ideal setting for the

transmission of COVID-19. (Id. ¶¶ 37–38.) Once COVID-19 enters an institution “there is

virtually no way to stop its progression.” (Id. ¶ 39.) Plaintiffs allege that as of May 12, 2020,

COVID-19 had entered all but four of the ODRC’s institutions. (Id. ¶ 40.)




                                                 3
Case: 2:20-cv-02471-EAS-KAJ Doc #: 40 Filed: 08/03/20 Page: 4 of 43 PAGEID #: 377




       Plaintiffs also contend that “Ohio [] lacks the ability to institute broad testing among the

incarcerated and civilian populations.” (Id. ¶¶ 6, 43.) Plaintiffs allege the ODRC has implemented

mass testing in three of its prisons and the results “demonstrate[d] [a] dangerous trend that is

hurling out of control within Ohio’s prisons.” (Id. ¶ 44.) Plaintiffs contend that as of May 12,

2020, the ODRC reported that out of 7,536 tests given, 59% were positive. (Id. ¶ 4.) Further, 49

prisoners in the ODRC’s custody have died as a result of COVID-19. (Id. ¶ 10.)

       Plaintiffs contend that this is particularly concerning because the ODRC’s institutions

house many individuals in a high-risk category including those over the age of 50 or suffering

from a chronic health condition making them more susceptible to severe illness from COVID-19.

(Id. ¶¶ 47–53.) Plaintiffs contend the risk is increased further due to over-population and close

living quarters within the prisons. (Id. ¶¶ 2, 54.)

       Plaintiffs also allege issues with attorney visitation. Plaintiffs contend that in March of

2020, the ODRC suspended visitation including visits with attorneys. (Id. ¶ 56.) As of the date of

the Complaint, Plaintiffs contend visitation is still suspended. (Id.) Each institution organizes how

attorneys can communicate with their clients and Plaintiffs maintain some institutions have no

means by which attorneys can communicate confidentially with their clients. (Id. ¶ 57.)

           c. Plaintiffs

       This case has four named Plaintiffs. Plaintiff Smith has been an ODRC prisoner in Marion

Correctional Institution (“MCI”) since 1996 when he was arrested at the age of 17. (Id. ¶ 20.)

Plaintiff Smith is eligible for parole but was denied release at his first hearing. (Id.) Plaintiff

Smith is one of 2,147 prisoners at MCI who have contracted COVID-19. (Id.)

       Plaintiff Wang has been a prisoner at Allen Correctional Institute (“ACI”) since October

3, 2019. (Id. ¶ 21.) He is a first-time offender serving an eighteen-month sentence for a non-




                                                  4
Case: 2:20-cv-02471-EAS-KAJ Doc #: 40 Filed: 08/03/20 Page: 5 of 43 PAGEID #: 378




violent drug offense. (Id.) He was eligible for judicial release, but the Wood County Court of

Common Pleas denied his motion. (Id.) Plaintiff Wang has diabetes. (Id.)

       Plaintiff Martin is serving a fourteen-month sentence in Richland Correctional Institution

(“RCI”). (Id. ¶ 22.) Plaintiff Martin was convicted of domestic violence, a fourth-degree felony.

(Id.) During his incarceration, Plaintiff Martin has been described as engaging in conduct which

is “that of a leader” and has “taken responsibility for his actions and is working to better himself

and those around him.” (Id.)

       Plaintiff Williams is a prisoner at MCI who has asthma and chronic pneumonia and has

contracted COVID-19. (Id. ¶ 23.) Plaintiff Williams has been in ODRC custody since 2002. (Id.)

           d. Relief

       Plaintiffs ask for release of certain categories of inmates and an order requiring the ODRC

to provide specific COVID-19 prevention, testing, and care. (Id. ¶¶ 84–85.) Plaintiffs contend

that release of prisoners will allow medically vulnerable inmates to self-quarantine in their homes

and allow inmates who remain in prisons to practice social distancing. (Id. ¶ 14.)

   2. Plaintiffs’ Evidence

       Plaintiffs provide declarations from family members of ODRC inmates, Plaintiffs Martin,

Wang, and Smith’s applications to the Governor for reprieve, affidavits from one attorney and two

paralegals who represent or assist in the representation of inmates, and various other documents.

(See Pls.’ Resp. Mots. Dismiss & Reply Prelim. Inj., ECF No. 37.)

           a. Declarations

       Plaintiffs provide declarations from Vicky Gaston, Mildred Gonzalez-Serota, Andrea

Alexander, Karina Anne Brewington, Susan J. Rair Krug, and Wesley Park Jr., all friends or family

of inmates imprisoned in an ODRC facility. (See id. at Ex. 1.) These declarants make various




                                                 5
Case: 2:20-cv-02471-EAS-KAJ Doc #: 40 Filed: 08/03/20 Page: 6 of 43 PAGEID #: 379




allegations regarding the ODRC’s facilities. (See id.) Many of these allegations relate to the

ODRC’s conditions since the COVID-19 pandemic began, such as: “[i]t is impossible for inmates

to social distance,” there is a “low morale and emotional health,” there are a “[l]ack of

sanitation/cleaning products,” staff are seen “[t]ouching trays without gloves,” “[d]rugs [a]re

introduced in the facility,” and inmates are being transferred into the facility despite the lockdown.

(See id. at 1–2, 8, 10.) None of the declarants themselves are imprisoned. (See id.) Some

declarants also provide information specific to the inmate they know. (See id. at 4.) One affiant

averred that an inmate tested negative and his cellmate tested positive, but a week passed before

the two were separated. (See id.) None of the declarants mentions any of the four Plaintiffs.

       The declarants also provide allegations related to inmates’ communication with their

attorneys, such as: “[i]nmates are not able to meet with attorneys or speak on [an] unrecorded line,”

“[m]y [f]iancés[’s] mail has been lost and returned,” “[l]egal mail has been played with and not

received at times,” “[m]y daughter wanted to speak on the phone with her attorney [], but had to

write her a letter,” and “Jon has not been given private access to his attorney for 6 months.” (See

id. at 3, 7–8, 10, 13.) Again, the declarants do not mention any of the four Plaintiffs.

       Finally, some of the allegations in the declarations relate to the ODRC’s grievance

procedure, such as: “[g]rievance forms have been thrown away,” and “[w]e filed grievance after

grievance [and] . . . [n]o one did anything.” (See id. at 8, 16.)

           b. Applications for Reprieve

       In addition to the declarations, Plaintiffs provide Plaintiff Wang, Plaintiff Smith, and

Plaintiff Martin’s application for reprieve. (See id. at Ex. 2.) The applications explain the

Plaintiffs’ sentences and behavior in prison and request release. (See id.)




                                                  6
Case: 2:20-cv-02471-EAS-KAJ Doc #: 40 Filed: 08/03/20 Page: 7 of 43 PAGEID #: 380




           c. Affidavits

       Plaintiffs provide three affidavits. First, that of Kimberly Kendall Corral, an attorney for

Dewitt McDonald an inmate housed at RCI. (See id. at Ex. 6, ¶¶ 1–2.) Ms. Corral indicates she

went to RCI to pick up medical records for Mr. McDonald and observed a staff member handing

out masks. (See id. ¶¶ 4–5, 10.) Ms. Corral also observed a substantial number of correction

officers entering and leaving without masks. (See id. ¶ 11.)

       Next, Plaintiffs provide Suzanne McCort’s affidavit. (See id. at Ex. 4.) Ms. McCort is a

paralegal at Patituce & Associates, LLC, who spoke with the ODRC’s legal department. (See id.

¶¶ 1–2.) Ms. McCort states she was informed that all attorney visitation had been canceled. (See

id.) Ms. McCort also spoke to RCI’s warden who stated RCI was not allowing in-person attorney

visitation and could not provide a date when it would resume. (See id. at ¶ 3.)

       Lastly, Plaintiffs provide Michelle N. Witchey’s affidavit. (See id. at Ex. 5.) Ms. Witchey

is a paralegal for Patituce & Associates, LLC. (Id. ¶ 1.) In late spring and early summer of 2020,

Ms. Witchey received multiple email notices that her scheduled attorney-client visits at RCI were

canceled. (See id. ¶¶ 18–19.) Ms. Witchey also spoke with individuals in April and May of 2020

who told her attorney visitation was canceled with no determined re-open date. (Id. ¶¶ 4, 10, 12,

15.) Additionally, Ms. Witchey states she was told no confidential calls could be arranged as

inmates’ calls were required to be on speaker with staff in the room with the inmate. (Id. at ¶ 17.)

Finally, Ms. Witchey states she is “not aware of any attorney from [her] law firm being able to

schedule a confidential attorney-client phone call or meeting with any of their clients located in

the custody of [the] ODRC.” (Id. ¶ 20.) Additionally, Ms. Witchey received calls on May 4, 7,

and 22, 2020 stating that RCI had opened legal mail outside of an inmate’s presence and once

made copies of the paperwork. (Id. ¶ 5.)




                                                 7
Case: 2:20-cv-02471-EAS-KAJ Doc #: 40 Filed: 08/03/20 Page: 8 of 43 PAGEID #: 381




           d. Other Documents

       Finally, Plaintiffs submit a series of documents. (See id. at Ex. 3.) Plaintiffs do not provide

an explanation of what the documents are. (See id.) The documents appear to be screenshots of

the ODRC’s social media posts regarding COVID-19 in prisons and inmates making face masks

as well as an article titled DeWine Bucks Parole Board, Grants Early Prison Release to Coingate

Figure Tom Noe. (See id.)

   3. Defendants’ Evidence

       The Governor did not submit evidence in support of his response in opposition to Plaintiffs’

motion for a preliminary injunction. (See Def. Ohio Governor Mike DeWine Combined Mot.

Dismiss & Mem. Opp’n Mot. Prelim. Inj., ECF No. 26, hereinafter “Def. Governor Mot. Dismiss

& Resp. Prelim. Inj.”)      The Director submitted evidence in the form of declarations and

accompanying exhibits. (See Def. ODRC Director Annette Chambers-Smith’s Resp. Opp’n Mot.

Prelim. Inj., ECF No. 37, hereinafter “Def. Director Resp. Prelim. Inj.”) The most relevant

evidence is summarized here beginning with the Director’s general actions to combat COVID-19

and then facts specific to reducing the prison population, COVID-19 testing, attorney visitation

and legal mail, and the ODRC’s grievance procedure.

           a. The ODRC’s Response to COVID-19

       The Director began planning the ODRC’s COVID-19 response in early 2020, prior to any

reported cases in the United States. (Id. at Ex. A, ¶ 8.) The ODRC formed a procedure to designate

institutions as green, orange, or red based on the threat of COVID-19 being low as a result of no

known infections inside or around the institution, medium based on infections in the local

community and areas surrounding the institution, or high based on a single COVID-19 positive

case in a staff member or inmate within the institution. (Id. ¶ 5.) In addition, during the early




                                                 8
Case: 2:20-cv-02471-EAS-KAJ Doc #: 40 Filed: 08/03/20 Page: 9 of 43 PAGEID #: 382




months of the emerging pandemic the Director: participated in a Governor’s Cabinet tabletop

exercise regarding pandemic flu preparedness, addressed all wardens on preparation for COVID-

19 to enter their facilities, held a tabletop exercise with the Adult Parole Authority regarding

preparation, appointed a Commodities Task Force (“CTF”) leader and instructed him to review

the availability of personal protective equipment, (“PPE”) and more. (Id. ¶¶ 8–12.)

       In early March of 2020, the Director: provided each ODRC facility with 25 prevention

education posters for inmate restrooms and instructions on obtaining more, ordered the CTF to

gather mask inventory for all institutions to ensure they were being shared appropriately, ordered

a review of chemicals the ODRC used to determine whether they met the Centers for Disease

Control (“CDC”) guidelines to combat COVID-19, provided relevant ODH and CDC messages to

all facilities, permitted staff to carry hand-sanitizer, and more. (Id. ¶¶ 13–24.) Additionally, the

Director began conducting daily conference calls with wardens and deputy directors. (Id. ¶ 27.)

       On March 9, 2020, when the Governor declared a state of emergency, the Director took

additional actions such as: waiving the co-pay for inmates requesting health services for flu or

COVID-19 symptoms, ordering thermometers for all institutions to screen people entering the

facility, putting in place processes for screening and isolating newly admitted inmates, and

canceling group events or requiring them to be held remotely. (Id. ¶ 24.) The Director continued

to take action throughout March including: providing PPE guidance to each institution,

quarantining inmates who arrived with COVID-19 symptoms as well as those they had traveled

with, ordering any municipal or county jail transferring an inmate to the ODRC to pre-screen for

COVID-19 symptoms, preventing transferring any inmates who had tested positive for COVID-

19, implementing policies to decrease contact among inmates, creating triage locations outside of

medical facilities for those with respiratory illness symptoms, postponing non-essential medical




                                                 9
Case: 2:20-cv-02471-EAS-KAJ Doc #: 40 Filed: 08/03/20 Page: 10 of 43 PAGEID #: 383




services, allowing inmates to make their own masks, continuously providing updated CDC and

ODH guidance to wardens and staff members, and more. (See id. ¶¶ 27–62.)

       The Director continued to take additional measures to combat COVID-19 through April

and May of 2020. These actions included: ordering masks be first given to those the CDC

considered at an increased risk, requiring staff and inmates to wear a face mask while moving

throughout the facility, increasing sanitizing operations, dividing and distributing library materials

among cohorts to reduce cross-contamination, ordering commissary to be delivered to housing

units, dividing staff into cohorts and preventing staff from entering other cohorts, changing food

service from three medium sized meals to two larger meals with the option to take food back to

cells to minimize gatherings for meals, obtaining the Ohio State Highway Patrol and the Ohio

National Guard to assist with staffing and security, and modifying existing policies to allow

inmates to have certain products like disinfecting wipes. (Id. ¶¶ 63–127.)

       As of June 30, 2020, the Director and the ODRC continue to review and adopt CDC and

ODH recommendations and test and track both inmates and staff for COVID-19. (Id. ¶ 157.)

Additionally, the Director implemented a “step down” process where each facility, at the direction

of its warden, can begin to return to normal in accordance with a plan each warden develops in

consultation with the regional director and regional nurse administrator. (Id.)

           b. Reduction of the ODRC’s Population

       On March 9, 2020, when the Governor declared a state of emergency, there were 48,727

adults incarcerated in an ODRC institution. (Id. ¶ 3.) As of June 30, 2020, there were 45,910

adults incarcerated in an ODRC institution. (Id.) The Director states the population decrease is a

“direct result of the ODRC’s efforts in multiple areas, and the efforts of the jails and the judiciary”

including: reducing new commitments; screening pregnant, post-partum, and women with children




                                                  10
Case: 2:20-cv-02471-EAS-KAJ Doc #: 40 Filed: 08/03/20 Page: 11 of 43 PAGEID #: 384




and requesting the court consider judicial release; screening inmates over 60, within 120 days of

release, and with one chronic condition and requesting the court consider release options; reducing

the sentences of certain inmates by 90 days under Ohio Revised Code § 2967.18; screening inmates

over 60 who had served 50% of their time and referring them to the Governor’s office for expedited

clemency consideration; reviewing parole-board eligible inmates who received a continuance,

served 50% of the continuance, and are 60 years old or older and providing special parole hearings;

temporarily altering the criteria used to incarcerate individuals who commit parole or post release

violations to focus on those directly related to sexual misconduct, violence, or weapons; reviewing

inmates under the age of 60 with a condition that makes them suspectable to serious illness from

COVID-19 and who have served at least 50% of their time and referring them to expedited

clemency consideration; working with the Public Defender’s Office to identify candidates for

judicial release and expediting the process whereby a court can get summary reports; individually

reviewing all early release requests against the aforementioned criteria; utilizing early release

options such as treatment transfer and transitional control; and expanding online education options

enabling inmates to earn up to 90 days credit. (See id.)

            c. The ODRC’s COVID-19 Testing

        On April 3, 2020, the first ODRC inmate tested positive for COVID-19 at the Toledo

Correctional Institution. The institution was placed on red status. (Id. ¶ 68.) On April 11, 2020,

mass testing of both inmates and staff began in three facilities. (Id. ¶ 87.) MCI was the first facility

to undergo mass testing because the number of positive test results had slowly climbed after a staff

member tested positive and the facility housed a high percentage of inmates with chronic diseases.

(Id.) Next, the ODRC mass tested Pickaway Correctional Institution because it has a health center

that accommodates those requiring long term care. (Id.) Finally, the ODRC mass tested Franklin




                                                  11
Case: 2:20-cv-02471-EAS-KAJ Doc #: 40 Filed: 08/03/20 Page: 12 of 43 PAGEID #: 385




Medical Center because it has a hospice center. (See id.) This mass testing indicated a high

percentage of inmates with COVID-19, of which a very high percentage were asymptomatic. (Id.)

       As of June 23, 2020, the ODRC had tested 13,197 inmates for COVID-19. (Id. ¶ 155.) Of

these tested inmates 8,115 tested negative, 4,944 tested positive, 138 tests were pending. (Id.) As

of the same date 76 inmates had died of COVID-19. (Id.) As of June 30, 2020, the ODRC had

tested over 14,000 inmates for COVID-19 and published the results online. (Id. ¶ 6.)

       Bradley Eller, a registered nurse for the ODRC, indicated that Plaintiff Smith and Plaintiff

Williams were tested on April 16, 2020, as a part of mass testing, and both men tested positive.

(Id. at Ex. C, ¶ 6.) Both men were asymptomatic and recovered. (See id.) Plaintiff Wang has not

been tested and has no symptoms. (Id. ¶ 11.) Similarly, Plaintiff Martin has not been tested nor

has he made any complaints of symptoms. (Id. ¶ 12.)

           d. COVID-19 and Attorney Visitation and Mail

       The ODRC has an administrative policy, promulgated by the Director, that attorneys may

visit during regular visiting hours and may request a visit on weekends or after regular visiting-

hours with at least one-day advance notice. (Id. at Ex. A, ¶ 7.) On March 10, 2020, the Director

suspended visiting at ODCR facilities effective March 11, 2020, “to protect the incarcerated

population from the possible spread of COVID-19 entering facilities through asymptomatic

members of the general public.” (Id.) “Only staff members, essential contractors, and attorneys

were permitted to visit inmates.” (Id.) The Director distributed documents and videos to staff and

inmates to explain the new restrictions. (Id.) The Director also posted information online to inform

the public of the new policy. (Id.) The online information encouraged attorney visitation through

phone or by video. (Id.)




                                                12
Case: 2:20-cv-02471-EAS-KAJ Doc #: 40 Filed: 08/03/20 Page: 13 of 43 PAGEID #: 386




       On April 16, 2020, the Director held a call with the wardens to remind them that they must

have a way for attorneys to visit their clients and communicate confidentially. (Id. ¶ 99.) Rossi

Azmoun, the administrative assistant for Ed Sheldon, RCI warden, testified that “[t]he Director

was very clear that the directive to restrict visitation did not include attorneys, and that [the

facilities] were to accommodate requests from attorneys seeking to meet with their clients in

person.” (Id. at Ex. D, ¶ 8.) Mr. Azmoun also testified that RCI has protocols in place to

accommodate in-person visits between inmates and legal counsel including masks, hand sanitizer,

and social distancing. (Id. ¶ 9.) Additionally, telephone calls and video conferencing are available.

(Id.) ODRC policy generally requires recording phone calls but Mr. Azmoun testified that

exceptions can be made to protect privileged conversations. (Id. ¶ 10.) Mr. Azmoun also stated

he has never denied an attorney access to a client, and he had confirmed that the secretaries in the

warden’s office had never done so either. (Id. ¶ 13.)

       Audrie Bender and Michelle Dunkle, administrative assistants to the MCI warden,

Christine Borkosky and Katherine Hamilton, secretaries to the MCI warden, and Joanna Factor,

administrative assistant to the ACI warden, all testified to similar facts at their respective

institutions. (See id. at Exs. E–I.) In addition, Ms. Dunkle stated that Plaintiff Smith’s counsel

requested a confidential call with Plaintiff Smith on June 4, 2020 at 10:30AM. (Id. at Ex. G, ¶ 17.)

The request was accommodated, and Plaintiff Smith and his counsel communicated over the phone

on June 4, 2020, at 10:35AM. (Id.)

       The ODRC also has a policy that “[m]ail addressed to an inmate clearly bearing the return

address of an attorney-at-law, a public service law office, a law school legal clinic, court of law,

or the Correctional Institution Inspection Committee,” is considered legal mail. (Id. at Ex. A, ¶ 7.)

Legal mail, “may be opened and inspected for contraband only in the presence of the inmate-




                                                 13
Case: 2:20-cv-02471-EAS-KAJ Doc #: 40 Filed: 08/03/20 Page: 14 of 43 PAGEID #: 387




addressee.” (Id.) The secretaries and administrative assistants declared they had no record of

inmates complaining about staff opening their mail. (See id. at Exs. D–I.)

           e. The ODRC’s Inmate Grievance Procedure

       The ODRC maintains an inmate grievance procedure available to all inmates regardless of

their disciplinary status. (Id. at Ex. B, ¶ 4.) “This procedure allows inmates to seek relief regarding

any aspect of institutional life that directly and personally affects the grievant.” (Id.) In order to

properly exhaust all administrative remedies “an inmate must properly and successfully complete

all three steps within the time frames allotted in compliance with other rules and regulations

pursuant Ohio Administrative Code § 5120-9-31.” (Id.) “Even during the height of the current

COVID-19 pandemic, [the] ODCR’s grievance process was available to all inmates, at all

institutions, in the normal course of business without delay.” (Id. ¶ 11.)

       The ODRC’s Assistant Chief Inspector Kelly Reihle, who handles inmates’ appeals to the

Chief Inspectors Office, contends that none of the four Plaintiffs have submitted any complaints

to begin the grievance process. (Id. ¶¶ 12–15.)

                         II. DEFENDANTS’ MOTIONS TO DISMISS

   1. Legal Standard

       Defendants move to dismiss the Complaint under Federal Rule of Civil Procedure 12(b)(1)

for lack of subject-matter jurisdiction and under 12(b)(6) for failure to state a claim.

       Federal Rule of Civil Procedure 12(b)(1) provides for dismissal when the court lacks

subject matter jurisdiction. Without subject matter jurisdiction, a federal court lacks authority to

hear a case. Thornton v. Sw. Detroit Hosp., 895 F.2d 1131, 1133 (6th Cir. 1990). Under the

Eleventh Amendment, federal courts lack jurisdiction to hear suits by private citizens against a

State unless the State consents to the suit or unless Congress, pursuant to a valid exercise of power,




                                                  14
Case: 2:20-cv-02471-EAS-KAJ Doc #: 40 Filed: 08/03/20 Page: 15 of 43 PAGEID #: 388




indisputably consents its intent to abrogate state immunity.” Bedford v. Kasich, No. 2:11-cv-351,

2011 U.S. Dist. LEXIS 51903, at *19 (S.D. Ohio May 4, 2011) (citing Port Auth. Trans-Hudson

Corp. v. Feeney, 495 U.S. 299, 304 (1990)); Smith v. Ohio Legal Rights Serv., No. 2:10-cv-1124,

2011 U.S. Dist. LEXIS 46024, at *15 (S.D. Ohio Apr. 29, 2011).

       Federal Rule of Civil Procedure 12(b)(6) authorizes dismissal of a lawsuit for “failure to

state a claim upon which relief can be granted.” To meet this standard, the complaint must allege

facts sufficient to state a claim that is “plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S.

544, 555 (2007). “A claim has facial plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). In considering a Rule 12(b)(6) motion, the

Court construes the complaint in the light most favorable to the non-moving party, accepting as

true all of plaintiff’s factual allegations. Gunasekera v. Irwin, 551 F.3d 461, 466 (6th Cir. 2009).

       Nonetheless, the Court must read Rule 12(b)(6) in conjunction with Federal Rule of Civil

Procedure 8(a), requiring a short and plain statement of the claim showing that the plaintiff is

entitled to relief. Ogle v. BAC Home Loans Servicing LP, 924 F. Supp. 2d 902, 907 (S.D. Ohio

2013). Thus, a pleading’s factual allegations, assumed to be true, must do more than create mere

speculation of a legally cognizable claim; they must show entitlement to relief. League of United

Latin Am. Citizens v. Bredesen, 500 F.3d 523, 527 (6th Cir. 2007). Further, “the tenet that courts

must accept a complaint’s allegations as true is inapplicable to threadbare recitals of a cause of

action’s elements, supported by mere conclusory statements.” Iqbal, 556 U.S. at 662. As such,

while a plaintiff is not required to set forth detailed factual allegations at the pleading stage, a

complaint must contain a basis upon which relief can be granted; a recitation of facts intimating

the “mere possibility of misconduct” will not suffice. See id. at 679; Fed. R. Civ. P. 8(a).




                                                  15
Case: 2:20-cv-02471-EAS-KAJ Doc #: 40 Filed: 08/03/20 Page: 16 of 43 PAGEID #: 389




    2. Analysis

        The Governor and the Director both argue that certain claims against them should be

dismissed because of the Eleventh Amendment, the entire case should be dismissed because

Plaintiffs failed to exhaust their administrative requirements under the Prisoner Litigation Reform

Act (“PLRA”) and Plaintiffs failed to state a claim for relief.

            a. Eleventh Amendment Immunity

        “An entity acting as an arm of the state enjoys Eleventh Amendment immunity from federal

suit to the same extent as the state itself.” Yancey v. Los Angeles Superior Court, No. 5:03-cv-

122, 2004 U.S. Dist. LEXIS 330, at *10 (W.D. Mich. Jan. 2, 2004) (citing Hess v. Port Auth.

Trans-Hudson Corp., 513 U.S. 30, 47–51 (1994)); Smith, 2011 U.S. Dist. LEXIS 46024 at *15

(citing Alabama v. Pugh, 438 U.S. 781, 782 (1978)). Thus, Eleventh Amendment immunity

extends to state officials sued in their official capacity. McCormick v. Miami Univ., No. 1:10-cv-

345, 2011 U.S. Dist. LEXIS 48467, at *57 (S.D. Ohio May 5, 2011) (citing Turker v. Ohio Dep’t

Rehab. & Corr., 157 F.3d 453, 457 (6th Cir. 1998)). This is because a suit against a state official

in his official capacity is not a suit against the official but rather a suit against the official’s office

and as such is no different than a suit against the state itself. Will v. Mich. Dep’t of State Police,

491 U.S. 58, 71 (1989).

        Eleventh Amendment immunity for state officials is limited, however, by the doctrine of

Ex Parte Young, which the Supreme Court has described as applying “when a federal court

commands a state official to do nothing more than from refrain from violating federal law.” See

Va. Office for Prot. & Advoc. v. Stewart, 563 U.S. 247, 248 (2011). In these instances, courts

apply a “legal fiction” that the state official is not the state for sovereign immunity purposes. See

id. As a result, when a state official is sued only for prospective non-monetary relief, such as an




                                                    16
Case: 2:20-cv-02471-EAS-KAJ Doc #: 40 Filed: 08/03/20 Page: 17 of 43 PAGEID #: 390




injunction, for a violation of federal law, Eleventh Amendment immunity does not apply. See Ex

Parte Young, 209 U.S. 123, 15–60 (1908); Smith v. Oakland Cnty., 344 F. Supp. 2d 1030, 1056

(E.D. Mich. 2004). Importantly, however, this doctrine does not apply to a state official’s violation

of state law, to which Eleventh Amendment immunity applies. Penhurst State Sch. & Hosp. v.

Halderman, 465 U.S. 89, 106 (1984); see also Ohioans Against Corp. Bailouts, LLC v. LaRose,

417 F. Supp. 3d 962, 975–76 (S.D. Ohio Oct. 23, 2019) (“A claim that a state official violates state

law in carrying out his or her official duties is a claim against the state, which is barred by the

Eleventh Amendment, depriving a federal court of jurisdiction to hear the matter.”); Ernst v.

Rising, 427 F.3d 351, 368 (6th Cir. 2005) (en banc) (“[T]he states’ constitutional immunity from

suit prohibits all state-law claims filed against a [s]tate in federal court, whether those claims are

monetary or injunctive in nature.”). “This conclusion applies even if . . . supplemental jurisdiction

otherwise exists.” Otte v. Kasich, 709 F. App’x 779, 782 (6th Cir. 2017) (citing McNeilus Truck

& Mfg., Inc. v. Ohio ex rel. Montgomery, 226 F.3d 429, 438 (6th Cir. 2000)).

         First, both Defendants argue that Plaintiffs’ state law claim must be dismissed because they

have Eleventh Amendment immunity. 2 (Def. Director Mot. Dismiss at 12–14, ECF No. 23; Def.

Governor Mot. Dismiss & Resp. Prelim. Inj. at 7–8.) Plaintiffs argue the claim is not barred by

the Eleventh amendment because they seek prospective injunctive relief, not monetary relief.

(Pls.’ Resp. Mots. Dismiss & Reply Prelim. Inj. at 3–4.) Defendants argument is well-taken.

         Plaintiffs’ claim against Defendants in their official capacities for a violation of the Ohio

Constitution is essentially a suit against the state of Ohio itself. See Will, 491 U.S. at 71; see also

Hargrove v. Holley, No. 1:17-cv-560, 2017 U.S. Dist. LEXIS 180284, at *8–9 (S.D. Ohio Oct. 31,


2
  Plaintiffs did not explicitly state whether they were suing Defendants in their individual or official capacities and
thus, the Court presumes they are being sued in their official capacities. See Soper by Soper v. Hoben, 195 F.3d 845,
853 (6th Cir. 1999) (“[P]laintiffs must designated in which capacity they are suing defendants; if not, by operation of
law, defendants are deemed sued in their official capacities.”).


                                                         17
Case: 2:20-cv-02471-EAS-KAJ Doc #: 40 Filed: 08/03/20 Page: 18 of 43 PAGEID #: 391




2017) (finding claim against Ohio Governor Kasich a claim against Ohio); Yates v. Kasich, No.

4:12cv1551, 2012 U.S. Dist. LEXIS 159891, at *9 (N.D. Ohio Nov. 7, 2012) (finding the same);

Garcia v. Lorain Cnty. Court of Common Pleas, No. 1:18-cv-944, 2019 U.S Dist. LEXIS 67179,

at *10–11 (N.D. Ohio Apr. 19, 2019) (finding the claim against the ODRC Director Mohr a claim

against the state). The State of Ohio has immunity for all claims against it because Ohio has not

consented to suits in federal court nor has Congress abrogated Ohio’s immunity under § 1983. See

Ohio v. Madeline Marie Nursing Homes # 1 & # 2, 694 F.3d 449, 460 (6th Cir. 1984); Giles v.

Univ. of Toledo, 478 F. Supp. 2d 924, 960–61 (N.D. Ohio 2007) (noting Congress did not abrogate

the states’ immunity in enacting Section 1983 (citing Will, 491 U.S. at 71)). Contrary to Plaintiffs’

argument, the doctrine of Ex Parte Young does not apply because the alleged violation is one of

state law. See Ohioans Against Corporate Bailouts, 417 F. Supp. 3d at 975–76. Thus, the claim

alleging a violation of state law is DISMISSED.

        In addition to arguing the Eleventh Amendment provides immunity from the state law

claim, the Governor argues the remaining federal claims against him are also barred because he

had no part in the actions Plaintiffs allege are unconstitutional. (See Def. Governor Mot. Dismiss

& Resp. Prelim. Inj. at 8–11.)

        “Under Ex Parte Young, a federal court can issue prospective relief compelling a state

official to comply with federal law because ‘it is beyond dispute that federal courts have

jurisdiction over suits to enjoin state officials from interfering with federal rights.’” Ball v. Kasich,

244 F. Supp. 3d 662, 673 (S.D. Ohio 2017) (citing S & M Brands, Inc. v. Cooper, 527 F.3d 500,

507–08 (6th Cir. 2008)). “For the exception to apply, however, the officer named in the suit must

have ‘some connection with the enforcement of the act.’” Id. (citing Ex parte Young, 209 U.S. at

157); see also Russell v. Lundergan-Grimes, 784 F.3d 1037, 1047 (6th Cir. 2015) (“Young does




                                                   18
Case: 2:20-cv-02471-EAS-KAJ Doc #: 40 Filed: 08/03/20 Page: 19 of 43 PAGEID #: 392




not reach state officials who lack a ‘special relation to the particular statute’ and ‘[are] not

expressly directed to see to its enforcement.’” (quoting Ex parte Young, 209 U.S. at 157)). “In

other words, ‘[t]he state official sued [] must have, by virtue of the office, some connection with

the alleged unconstitutional act or conduct of which the plaintiff complains.’” Id. (citing Floyd v.

Cnty. of Kent, 454 F. App'x 493, 499 (6th Cir. 2012)); see also Children’s Healthcare Is a Legal

Duty, Inc. v. Deters, 92 F.3d 1412, 1415 (6th Cir. 1996) (“General authority to enforce the laws of

the state is not sufficient to make government officials the proper parties to litigation challenging

the law.” (citations omitted)). Absent such connection, “[g]eneral authority to enforce the laws

of the state is not sufficient to make government officials the proper parties to litigation challenging

the law.” Id. (citing Russell, 784 F.3d 1048).

       Importantly, courts have not read Young expansively. Children’s Healthcare, 92 F.3d at

1415 (citing Pennhurst State, 465 U.S. at 104). “Generally, a state executive’s role in appointing

and supervising officials, setting policy, and making budget recommendations fail to meet the

sufficient connection requirement under Young.” Ball, 244 F. Supp. 3d at 673; see e.g., Hendricks

v. Kasich, No. 2:12-cv-729, 2013 U.S. Dist. LEXIS 71991, at *9 (S.D. Ohio May 21, 2013)

(finding the Governor’s executive and budget authority not sufficient to show responsibility for

enforcement of any law or policy relating to the claim).

       The Governor states:

       Plaintiffs have failed to allege that the Governor has any enforcement authority over
       the ODRC[’s] policies and procedures that they allege are unconstitutional. Rather,
       they are suing him because he is “the Governor of the State of Ohio and, as such,
       is the ultimate executive authority over [the] ODRC.” This is entirely insufficient
       to trigger Ex Parte Young.

(Def. Governor Mot. Dismiss & Resp. Prelim. Inj. at 11 (quoting Compl. ¶ 24; citing see

Children’s Healthcare, 92 F.3d at 1416; Ball, 244 F. Supp. 3d at 675).) Additionally, the Governor




                                                  19
Case: 2:20-cv-02471-EAS-KAJ Doc #: 40 Filed: 08/03/20 Page: 20 of 43 PAGEID #: 393




argues that “Plaintiffs do not claim that the Governor did anything, much less that he had any hand

in [the] ODRC’s response to COVID-19. Rather, their Complaint is replete with references to the

actions of [the] ‘ODRC’ and ‘the State.’” (Id. at 12 (citing see e.g., Compl. at ¶ 56).)

         In response, Plaintiffs contend that the Complaint “articulates and advances the allegations

that the Governor is actively involved in the decision-making process that involved [the] ODRC.”

(Pls.’ Resp. Mots. Dismiss & Reply Prelim. Inj. at 4.) In support of this statement Plaintiffs state:

         The Governor has the authority to release prisoners from unconstitutionally
         dangerous conditions in violation of the 8th Amendment. The Governor has also
         gradually changed his position that he would not release any inmates to releasing
         some for health and safety reasons, even if their crimes were outrageous and their
         release not supported by the parole board.

         Here, the Governor has repeatedly referenced his work with [the] ODRC to control
         the conditions in the prison system. The Governor has repeatedly referenced his
         orders on prison visitation. The Governor’s relation to the constitutional and
         federal violations complained of, both that have already happened and will continue
         to happen, is more than merely his title, and as such, his motion to dismiss should
         fail.

(Id. at 14–15.)

         Importantly, however, in support of these statements Plaintiffs do not cite to their

Complaint. Instead they cite to the Governor’s Twitter account, the Ohio Channel, and a news

article. (See id.) These sources were not attached to or incorporated into the Complaint and thus,

for purposes of the motion to dismiss the Court cannot consider them. 3 See Amini v. Oberlin Coll.,

259 F.3d 493, 502 (6th Cir. 2001) (noting that in ruling on a motion to dismiss the Court can only

consider “allegations in the complaint,” “matters of public record, orders, items appearing in the

record of the case, and exhibits attached to the complaint.” (citation omitted)); Trs. of Detroit


3
  A defendant may bring a motion to dismiss under Rule 12(b)(1) as a facial attack or a factual attack. See DLX, Inc.
v. Kentucky, 381 F.3d 511, 516 (6th Cir. 2004). For purposes of their Eleventh Amendment argument, Defendants do
not contest the facts laid out in the Complaint, and thus, they bring a facial attack. See Ball, 244 F. Supp. 3d at 671–
72. “[A] facial attack on the pleading under Rule 12(b)(1) mirrors the standard of review on a motion brought under
Rule 12(b)(6),” and thus requires the Court to look only to the Complaint. See id. at 672.


                                                          20
Case: 2:20-cv-02471-EAS-KAJ Doc #: 40 Filed: 08/03/20 Page: 21 of 43 PAGEID #: 394




Carpenters Fringe Benefit Funds v. Patrie Constr., Co., 618 F. App’x 246, 255 (6th Cir. 2015)

(“In considering a Rule 12(b)(6) motion, a district court cannot consider matters beyond the

complaint.”); Rondigo, 641 F.3d at 680 (“Assessment of the facial sufficiency of the complaint

must ordinarily be undertaken without resort to the matters outside of the pleadings.”).

        Looking at the Complaint, Plaintiffs have failed to allege the Governor has any specific

connection to the actions which they contend are unconstitutional. Plaintiffs’ general statements

that the Governor has “ultimate executive authority” and the “supreme executive power” are

insufficient. (Compl. ¶ 24.) This Court, and others, have already found such general supervisory

powers insufficient to subject a state official to suit. See e.g., Ball, 244 F. Supp. 3d at 673 (finding

Governor Kasich’s powers to see that the laws are executed, directing, supervising, controlling,

and setting state policy, and having ultimate budgetary power insufficient to state a claim);

Hendricks, 2013 U.S. Dist. LEXIS 71991 at *9 (finding Governor Kasich’s executive and budget

authority not sufficient to show responsibility for enforcement of any law or policy relating to the

claim); Peter B. v. Sanford, No. 6:10-767, 2012 U.S. Dist. LEXIS 81500, at *17–18 (D.S.C. June

13, 2012) (finding general authority over the state Medicaid program insufficient to waive the

governor’s immunity). Plaintiffs have not alleged the Governor ordered any of the actions taken

to respond to COVID-19 which they claim are unconstitutional. While the Governor may direct

broad policy initiatives to various state agencies such as the ODRC, those agencies retain

responsibility for direct enforcement of those policies.

        Plaintiffs have failed to plead the Governor’s responsibility for the direct enforcement over

the ODRC’s policies beyond his general executive authority. This Court has previously noted that

“[w]ere the law otherwise, the [Young] exception would always apply, Governors who influence

state executive branch policies (which virtually all governors do) would always be subject to suit




                                                  21
Case: 2:20-cv-02471-EAS-KAJ Doc #: 40 Filed: 08/03/20 Page: 22 of 43 PAGEID #: 395




under Ex Parte Young. The exception would become the rule.” Ball, 244 F. Supp. 3d at 674 (citing

Tohono O’odham Nation v. Ducey, 130 F. Supp. 3d 1301, 1311 (D. Ariz. 2015)). Thus, the Ex

parte Young exception does not apply, and the Governor has Eleventh Amendment immunity for

all remaining claims against him. All claims against the Governor are DISMISSED.

            b. The PLRA’s Exhaustion Requirement

        “Under 42 U.S.C. § 1997e(a), as amended by the PLRA, ‘a prisoner confined in any jail,

prison, or other correctional facility’ may not bring an action challenging ‘prison conditions’ under

42 U.S.C. § 1983 ‘or any other [f]ederal law . . . until such administrative remedies as available

are exhausted.’” Ball v. Ohio, No. 2:20-cv-1759, 2020 U.S. Dist. LEXIS 71701, at *6 (S.D. Ohio

Apr. 23, 2020) (quoting 42 U.S.C. § 1997e(a)). “This mandatory exhaustion requirement applies

to all lawsuits relating to prison conditions, regardless of the nature of the wrong or the relief

sought.” Id. (citing Porter v. Nussle, 534 U.S. 516, 524 (2002)). “‘Exhaustion under the PLRA

means ‘proper exhaustion.’” Id. (quoting Woodford v. Ngo, 548 U.S. 81, 93 (2006)). “To properly

exhaust, prisoners must ‘tak[e] advantage of each step the prison holds out for resolving the claim

internally and . . . follow the critical procedural rules of the prisons’ grievance process to permit

prison officials to review and, if necessary, correct the grievance on the merits in the first

instance.’” Id. at *6–7 (quoting Reed-Bey v. Pramstaller, 603 F.3d 322, 324 (6th Cir. 2010)

(internal citations omitted)).

        “The purpose of the exhaustion requirement ‘is to allow prison officials a fair opportunity

to address grievances on the merits, to correct prison errors that can and should be corrected, and

to create an administrative record for those disputes that eventually end up in court.’” Id. at *7

(quoting Mattox v. Edelman, 851 F.3d 583, 591 (6th Cir. 2017) (internal citations omitted)).

        This Court recently described Ohio’s procedure for resolving inmate complaints:




                                                 22
Case: 2:20-cv-02471-EAS-KAJ Doc #: 40 Filed: 08/03/20 Page: 23 of 43 PAGEID #: 396




        Ohio has established a procedure for resolving inmate complaints. Ohio Admin.
        Code § 5120-9-31. To properly exhaust a claim seeking relief “regarding any
        aspect of institutional life that directly and personally affects the [inmate],” an
        inmate at an ODRC facility must comply with its three-step grievance system. Id.
        For the first step, the inmate must submit an informal complaint to the staff member
        or to the direct supervisor of the staff member or to the department most directly
        responsible over the subject matter with which the inmate is concerned. Id. § 5120-
        9-31(K)(1). If the inmate is not satisfied with the results at the first step, he may
        take the second step by filing a formal grievance with the inspector of institutional
        services at the prison where he is confined. Id. § 5120-9-31(K)(2). That inspector
        will investigate the matter and issue a written response to the inmate’s grievance
        within fourteen calendar days of receipt. Id. If the inmate is still dissatisfied, he
        may pursue the third step, which is an appeal to the office of the Chief Inspector of
        [the] ODRC. Id. § 5120-9-31(K)(3). An inmate does not exhaust his remedies
        under § 5120-9-31 until he has received a decision in an appeal to the office of the
        Chief Inspector. Younker v. Ohio State Univ. Med. Ctr., No. 2:11-cv-00749, 2013
        U.S. Dist. LEXIS 88963, at *4 (S.D. Ohio June 25, 2013).

    Id. at *7–8.

        “While this exhaustion requirement is an affirmative defense, ‘[a] complaint is subject to

dismissal for failure to state claim if the allegations, taken as true, . . . show that relief is barred by

an affirmative defense.’” Id. (citing Mattox, 851 F.3d at 590).

        The Director argues that the Complaint must be dismissed in its entirety because Plaintiffs

failed to exhaust their administrative remedies. (See Def. Director Mot. Dismiss at 6–7; Def.

Director Reply Mot. Dismiss at 5–6, ECF No. 39.) Plaintiffs’ Complaint asks the Court to “[w]aive

all grievances during the COVID-19 pandemic.” (Compl. ¶ 85(h).) Additionally, in their response

to Defendants’ motions to dismiss, Plaintiffs contend that they are not required to exhaust their

administrative relief “because relevant administrative procedure lacks authority to provide any

relief” and thus, attempting to work through the grievance process “would be nothing but a dead

end.” (Pls.’ Resp. Mots. Dismiss & Reply Prelim. Inj. at 6–7.)

        In Ross v. Blake, the Supreme Court held that, as is clear from the language of the statute,

the exhaustion requirement in the PLRA is mandatory and forecloses judicial discretion. 136 S. Ct.




                                                    23
Case: 2:20-cv-02471-EAS-KAJ Doc #: 40 Filed: 08/03/20 Page: 24 of 43 PAGEID #: 397




1850, 1857 (2016). The Supreme Court also observed, however, that the PLRA contains its own

“textual exception to mandatory exhaustion.” Id. at 1858. “[T]he exhaustion requirement hinges

on the ‘availab[ility]’ of administrative remedies: an inmate, that is, must exhaust available

remedies, but need not exhaust unavailable ones.” Id. (quoting 42 U.S.C. § 1997e(a)). The

Supreme Court went on to note that there are “three kinds of circumstances in which an

administrative remedy, although official on the books, is not capable of use to obtain relief.” Id.

at 1859. The first circumstance, the one which is relevant here, is when “an administrative

procedure is unavailable when (despite regulations or guidance materials may promise) it operates

as a simple dead end—with officers unable or consistently unwilling to provide any relief to

aggrieved inmates.” Id.

       Plaintiffs, relying on Ross, argue the ODRC’s grievance process is a dead end and thus

they were not required to attempt to exhaust their administrative remedies. (Pls’ Resp. Mots.

Dismiss & Reply Prelim. Inj. at 6–7.) In light of the COVID-19 pandemic, federal courts are split

on the issue of whether administrative remedies are currently available to prisoners. Some courts

have considered the irreparable harm and time-sensitive nature prisoners face in light of the virus

and find grievance procedures unavailable and thus, exhaustion not required. See e.g, Sowell v.

TDCJ, No. H-20-1492, 2020 U.S. Dist. LEXIS 77809, at *7 (S.D. Tex. May 4, 2020) (“Where the

circumstances present an imminent danger to an inmate, TDCJ's time-consuming administrative

procedure, which TDCJ may choose to extend at will, presents no ‘possibility of some relief.’”

(citing Ross, 136 S. Ct. at 1859)); United States v. Vence-Small, No. 3:18-cr-00031, 2020 U.S.

Dist. LEXIS 69354, at *12–13 (D. Conn. Apr. 20, 2020) (“In light of these emergency

circumstances, some judges have [waived exhaustion requirements,]” (citing United States v.




                                                24
Case: 2:20-cv-02471-EAS-KAJ Doc #: 40 Filed: 08/03/20 Page: 25 of 43 PAGEID #: 398




Russo, No. 16-cr-441, 2020 U.S. Dist. LEXIS 65390, at *6 (S.D.N.Y. Apr. 14, 2020) and United

States v. Haney, No. 19-cr-541, 2020 U.S. Dist. LEXIS 63971, at *4 (S.D.N.Y. Apr. 13, 2020)).

       Other courts have found that COVID-19 does not inherently render grievance procedures

unavailable. See Ball, 2020 U.S. Dist. LEXIS 71701 at *4 (“Plaintiff failed to properly exhaust

his administrative remedies before seeking judicial relief . . . . [T]he exhaustion requirements of

the PLRA are mandatory and may not be altered for special circumstances.” (citing Ross, 136

S. Ct. at 1856–57)); Nellson v. Barnhart, No. 1:20-cv-21457-KMW, 2020 U.S. Dist. LEXIS

66971, at *13 (D. Colo. Apr. 16, 2020) (“The Court finds that plaintiff has failed to exhaust his

administrative remedies before seeking judicial relief . . . .    [T]he Court may not alter the

mandatory requirements of the PLRA for COVID-19 or any other special circumstance.”

(citing Ross, 136 S. Ct. at 1856–57)).

       On May 14, 2020, Justice Sotomayor provided additional guidance on this matter.

Although the Supreme Court denied a plaintiff’s application to vacate the Fifth Circuit’s stay of a

district court’s preliminary injunction, Justice Sotomayor, joined by Justice Ginsburg, took issue

with the Fifth Circuit’s rejection of the possibility that the grievance procedure could ever be a

‘dead end’ even if they could not provide relief before an inmate faced a serious risk of death.

Valentine v. Collier, 140 S. Ct. 1598, 1600 (2020). Justice Sotomayor stated that “if a plaintiff

has established that the prison grievance procedures at issue are utterly incapable of responding to

a rapidly spreading pandemic like C[OVID]-19, the procedures may be unavailable to meet the

plaintiff’s purposes, much in the way they would be if prison officials ignored the grievances

entirely.” Id. at 1600–01. Justice Sotomayor concluded that she “caution[s] that in these

unprecedented circumstances, where an inmate faces an imminent risk of harm that the grievance




                                                25
Case: 2:20-cv-02471-EAS-KAJ Doc #: 40 Filed: 08/03/20 Page: 26 of 43 PAGEID #: 399




process cannot or does not answer, the PLRA’s textual exception could open the courthouse doors

where they would otherwise stay closed.” Id. at 1601.

       Importantly, the Supreme Court held that “inmates are not required to specifically plead or

demonstrate exhaustion in their complaints” because it is an affirmative defense. Jones v. Bock,

549 U.S. 199, 216 (2007). It is Defendants’ burden to show that Plaintiffs failed to exhaust. See

id. at 218. The Director does not directly address Plaintiffs’ contention in their response that

exhaustion is a dead end and thus, unavailable and instead simply argues that exhaustion is

absolutely mandatory in all circumstances. (See Def. Director Reply Mot Dismiss at 5–6.) In light

of the conflicting case law regarding the exhaustion requirement in this unprecedented pandemic

the Court does not believe the Director has upheld her burden of showing that Plaintiffs failed to

exhaust their administrative remedies and that doing so would not be a dead end in light of the

pandemic. See e.g., McPherson v. Lamont, No. 3:20cv534, 2020 U.S. Dist. LEXIS 79620, at *

(D. Conn. May 6, 2020) (finding exhaustion in the state system waived “in light of the

extraordinary circumstances presented by the COVID-19 pandemic”). Thus, at this stage and in

the absence of a developed record, the claims will not be dismissed on the grounds that Plaintiffs

failed to exhaust their administrative remedies.

           c. Failure to State a Claim

       The Director argues that Plaintiffs’ Complaint fails to state that medical care or an attorney

were denied to any Plaintiff and instead speaks in generalities about the overall prison system and

thus, the Complaint lacks the specificity Twombly and Iqbal require. (Def. Director Mot. Dismiss

at 4–5.) Additionally, the Director contends Plaintiffs failed to state a claim under the Eighth

Amendment because they fail to allege that the Director made a subjective decision to disregard

the risks of COVID-19. (Id. at 7–12.) Further, the Director contends she does not have the




                                                   26
Case: 2:20-cv-02471-EAS-KAJ Doc #: 40 Filed: 08/03/20 Page: 27 of 43 PAGEID #: 400




authority to unilaterally release inmates. (See id.) Finally, the Director contends Plaintiffs failed

to state a clam for relief under the Sixth Amendment because they have not plead the Sixth

Amendment applies to them. (See id.)

       Looking at the face of the Complaint, the Court finds the Complaint states a claim for relief.

The Director is correct that in order to prove a claim under the Eighth Amendment Plaintiffs must

show the Director acted with deliberate indifference. See infra Section III.3.b.i. To show

deliberate indifference, the Complaint must allege the Director was both aware of the facts from

which the inference could be drawn that a substantial risk of serious harm exists and must also

draw such inference. See Farmer v. Brennan, 511 U.S. 825, 837 (1994).

       The Complaint explains the gravity of the reach of COVID-19 from which the inference

can be drawn the Director had knowledge of the disease. (See Compl. ¶¶ 26–33); Trs. of Detroit

Carpenters, 618 F. App’x at 252 (noting that courts have interpreted “Twombly to require

complaints to contain either direct of inferential allegations respecting all material elements to

sustain a recovery under some viable legal theory” (internal citation omitted)).          Next, the

Complaint contains facts that if true, could lead to the inference that the Director acted with a

reckless disregard for the prisoners’ safety. For example, the Complaint states the ODRC does not

have adequate medical equipment or staff. (Id. ¶ 33.) The Complaint also states the ODRC’s

prisons are overpopulated and highly susceptible to COVID-19’s spread. (Id. ¶ 54.) These facts

state a claim from which a fact finder may infer that the ODRC has been deliberately indifferent

to the needs of the prisoners during this pandemic. Importantly, the Complaint alleges these facts

by stating “the ODRC” took or failed to take certain actions. (See id.) The Director is sued in her

official capacity as the Director of the ODRC, and thus these statements state a claim that the

Director, in her official capacity, violated the Eighth Amendment.




                                                 27
Case: 2:20-cv-02471-EAS-KAJ Doc #: 40 Filed: 08/03/20 Page: 28 of 43 PAGEID #: 401




       To state a claim under the Sixth Amendment, the Complaint must allege Plaintiffs’ judicial

process has been initiated and they were denied the assistance of counsel in such judicial process.

See McNeil v. Wisconsin, 501 U.S. 171, 175 (1991). The Complaint states some institutions have

no means by which attorneys can communicate confidentially with their clients. (See Compl.

¶ 57.) Additionally, the Complaint states Plaintiffs do not have the assistance of counsel for their

“defense[s].” (Id. ¶ 78.) Thus, the inference can be made that Plaintiffs are attempting to put forth

a defense to a criminal proceeding and are not able to access counsel to do so. This states a claim

under the Sixth Amendment.

       In sum, the Complaint does lack detail and speaks at times in generalities. The Complaint

does contain enough, however, for it to pass the 12(b)(6) standard and allow the Court to move to

whether a preliminary injunction should be granted on the two remaining claims against the

Director alleging ongoing violations of federal law.

           III. PLAINTIFFS’ MOTION FOR A PRELIMINARY INJUNCTION

   1. Legal Standard

       Rule 65 of the Federal Rules of Civil Procedure provides for injunctive relief when a party

believes it will suffer immediate and irreparable injury, loss, or damage. Still, an “injunction is an

extraordinary remedy which should be granted only if the movant carries his or her burden of

proving that the circumstances clearly demand it.” Overstreet v. Lexington-Fayette Urban Cnty.

Gov’t, 305 F.3d 566, 573 (6th Cir. 2002).

       In determining whether to issue a preliminary injunction, the Court must examine four

factors: (1) whether the movant has shown a strong likelihood of success on the merits; (2) whether

the movant will suffer irreparable harm if the injunction is not issued; (3) whether the issuance of

the injunction would cause substantial harm to others; and (4) whether the public interest would




                                                 28
Case: 2:20-cv-02471-EAS-KAJ Doc #: 40 Filed: 08/03/20 Page: 29 of 43 PAGEID #: 402




be served by issuing the injunction. Id. (citing Leary v. Daeschner, 228 F.3d 729, 736 (6th Cir.

2000)); McPherson v. Michigan High Sch. Athletic Ass’n, 119 F.3d 453, 459 (6th Cir.1997) (en

banc). These considerations are factors which a court must balance, not prerequisites that must be

met. Id. (citing United Food & Com. Workers Union, Local 1099 v. Sw. Ohio Reg'l Transit Auth.,

163 F.3d 341, 347 (6th Cir. 1998)).

       Additionally, the PLRA imposes restrictions on the Court’s ability to grant injunctive

relief. Any such relief must be (1) “narrowly drawn,” (2) “extend no further than necessary to

correct the harm the court finds requires preliminary relief,” and (3) “be the least intrusive means

necessary to correct the harm.” 18 U.S.C. § 3626(a)(2). Importantly, courts must give “substantial

weight to any adverse impact on public safety or the operation of a criminal justice system caused

by the preliminary relief and shall respect the principles of comity.” Id Preliminary relief relating

to prison conditions “shall automatically expire on the date that is 90 days after its entry, unless

the court makes findings required under subsection (a)(1) for the entry of prospective relief and

makes the order final before the expiration of the 90-day period.” Id.

   2. Discussion

       Plaintiffs argue that Defendants’ response to the COVID-19 pandemic violates their Eighth

and Sixth Amendment rights and ask the Court to:

       (1) prohibit Defendants from denying [] Plaintiffs right to the attorney-client
       privilege in a manner that is safe and confidential; (2) prohibit Defendants from
       withholding disinfectant from Plaintiffs; (3) prohibit Defendants from withholding
       medication and medical screening[s] from Plaintiffs; (4) prohibit Defendants from
       violating safe distancing guidelines; (5) prohibit Defendants from denying
       Plaintiffs’ access to personal protective equipment; (6) prohibit Defendants from
       leaving sick prisoners in close proximity to Plaintiffs; and (7) prohibit Defendants
       from refusing to inspect, monitor, or care for the health of Plaintiffs.

(Pls.’ Mot. Prelim. Inj. at 1, ECF No. 13.)




                                                 29
Case: 2:20-cv-02471-EAS-KAJ Doc #: 40 Filed: 08/03/20 Page: 30 of 43 PAGEID #: 403




        In response, the Director argues the motion should be denied because Plaintiffs have not

satisfied the required elements for a preliminary injunction. 4

             a. Threshold issues

        The Court will address the lack of evidentiary hearing and a three-judge panel according

to the PLRA before moving to the merits of the motion.

                      i. Lack of Evidentiary Hearing

        “Federal Rule of Civil Procedure 65, which governs the issuance of preliminary

injunctions, does not explicitly require the court to conduct an evidentiary hearing, but it does

direct that ‘[n]o preliminary injunction shall be issued without notice to the adverse party.’”

Certified Restoration Dry Cleaning Network, L.L.C. v. Tenke Corp., 511 F.3d 535, 552 (6th Cir.

2007) (quoting Fed. R. Civ. P. 56(a)(1)). The Sixth Circuit has indicated “a hearing is only

required when there are disputed factual issues, and not when the issues are primarily questions of

law.” Id. (citing Lexington-Fayette Urban Cnty. Gov’t v. Bellsouth Telecomm., Inc., 14 F. App’x

636, 639 (6th Cir. 2001)). The Sixth Circuit has adopted the Eleventh Circuit’s definition of the

requirement which states:

        [W]here facts are bitterly contested and credibility determinations must be made to
        decide whether injunctive relief should issue, an evidentiary hearing must be held.
        [However,] where material facts are not in dispute, or where facts in dispute are not
        material to the preliminary injunction sought, district courts generally need not hold
        an evidentiary hearing.

Id. at 553 (quoting McDonald’s Corp. v. Robertson, 147F.3d 1301, 1312–13 (11th Cir. 1998)).

        In the instant case, the parties indicated during a telephone conference in accordance with

Local Rule 65.1 that neither party saw the need for a hearing to present testimony. The parties

indicated they would like to rely on the evidence attached to their motions. As is shown through


4
  The Director also argues the preliminary injunction should be denied because Plaintiffs failed to exhaust their
administrative remedies, which the Court has already addressed above.


                                                       30
Case: 2:20-cv-02471-EAS-KAJ Doc #: 40 Filed: 08/03/20 Page: 31 of 43 PAGEID #: 404




the Court’s discussion on the merits of the constitutional claims, and the parties’ willingness to

forgo a hearing, the material evidence is not in dispute. Thus, the Court will decide this motion

without an evidentiary hearing. 5

                      ii. PLRA Three-Judge Court

         The Director argues that the PLRA prohibits the Court from granting Plaintiffs’ motion to

the extent it asks for the release of prisoners. (Def. Director Resp. Prelim. Inj. at 21–22.) In civil

actions concerning prison conditions, district courts cannot order the release of individuals in

custody unless the “court has previously entered an order for less intrusive relief that has failed to

remedy the deprivation of the Federal right” and “the defendant has had a reasonable amount of

time to comply with the previous order.” 18 U.S.C. § 3626(a)(3)(A)(i)–(ii). At this point, “[a]

prisoner release order may be issued only by a three-judge court.” Id. at § 3626(a)(3)(B). “[A]

Federal judge before whom a civil action with respect to prison conditions is pending who believes

that a prison release order should be considered may sua sponte request the convening of a three-

judge court to determine whether a prisoner release order should be entered.” Id. § 3626(a)(3)(D);

see e.g., Coleman v. Newsom, No. 2:09-cv-520, 2020 U.S. Dist. LEXIS 62575, at *24–25 (E.D.

Cal. Apr. 4, 2020) (a three-judge court finding no previous order from a single judge finding a

constitutional violation and thus holding the court without authority to release prisoners and

instead instructing the plaintiffs to “go before a single judge and press their claim that [the

defendants] response to the COVID-19 pandemic is constitutionally inadequate.”).

         The Director argues that Plaintiffs have not met the statutory pre-requisites of a finding of

a constitutional violation, an order of less intrusive relief than release, and a reasonable amount of

time for Defendants to comply, and thus, this Court does not have authority to release prisoners as


5
  The Court notes, however, it is reluctant to find state actions unconstitutional without an evidentiary hearing and
instead relying solely on affidavits, declarations, and documents.


                                                          31
Case: 2:20-cv-02471-EAS-KAJ Doc #: 40 Filed: 08/03/20 Page: 32 of 43 PAGEID #: 405




Plaintiffs request. (Def. Director Resp. Prelim. Inj. at 21–22.) Plaintiffs do not respond to this

argument except to say in their conclusion that the PLRA does not apply. (See Pls.’ Resp. Prelim.

Inj. at 14.) The Director’s argument is well-taken.

       Plaintiffs have not previously obtained an order finding an unconstitutional action and

requiring a remedy less intrusive than release and given Defendants reasonable time to comply.

Thus, to the extent Plaintiffs seek release from prison the motion for a preliminary injunction is

DENIED. See Maney v. Brown, No. 6:20-cv-570, 2020 U.S. Dist. LEXIS 96661, at *37 (E.D. Or.

June 1, 2020) (denying a preliminary injunction to the extent it sought release of prisoners to lower

the prison population to combat COVID-19, finding the PLRA requirements had not been met);

Money v. Pritzker, Nos. 20-cv-2093, 20-cv-2094, 2020 WL 1820660, at *12 (N.D. Ill. Apr. 10,

2020) (noting that to the extent the preliminary injunction asks for release of members of the prison

population to combat COVID-19 it unquestionably could be awarded only by a three-judge court

under the PLRA”).

           b. Likelihood of Success on the Merits

       Plaintiffs bring this suit under Section 1983 which provides the following:

       Every person who, under color of any statute, ordinance, regulation, custom, or
       usage, of any State or Territory or the District of Columbia, subjects, or causes to
       be subjected, any citizen of the United States or other person within the jurisdiction
       thereof to the deprivation of any rights, privileges, or immunities secured by the
       Constitution and laws, shall be liable to the party injured in an action at law, suit in
       equity, or other proper proceeding for redress . . . .

42 U.S.C. § 1983. A prima facie case under Section 1983 requires (1) conduct by an individual

acting under color of state law, and (2) this conduct must deprive the plaintiff of rights secured by

the Constitution or laws of the United States. Day v. Wayne Cnty. Bd. of Auditors, 749 F.2d 1199,

1202 (6th Cir. 1984) (citing Parratt v. Taylor, 451 U.S. 527, 535 (1981)). Section 1983 merely




                                                 32
Case: 2:20-cv-02471-EAS-KAJ Doc #: 40 Filed: 08/03/20 Page: 33 of 43 PAGEID #: 406




provides a vehicle for enforcing individual rights found elsewhere and does not of itself establish

any substantive rights. See Gonzaga Univ. v. Doe, 536 U.S. 273, 285 (2002).

       Here, Plaintiffs specifically assert that Defendants violated the Eighth Amendment’s

prohibition on cruel and unusual punishment and the Sixth Amendment’s right to counsel.

(Compl. ¶¶ 68–83.) The Director plainly is a state actor, so the only question is whether the

Director violated Plaintiffs' constitutional rights—or, more precisely, whether Plaintiffs have a

reasonable chance of showing that they have been.

                   i. Eighth Amendment Cruel & Unusual Punishment

       The Eighth Amendment generally governs the provision of medical care in the jail setting.

See Estelle v. Gamble, 429 U.S. 97, 102–03 (1976). “Deliberate indifference by prison officials

to an inmates serious medical needs constitutes ‘unnecessary and wanton infliction of pain’ in

violation of the Eighth Amendment’s prohibition against cruel and unusual punishment.” Miller

v. Calhoun Cnty., 408 F.3d 803, 812 (6th Cir. 2005) (citing Estelle, 429 U.S. at 104); see also

Adkins v. Morgan Cnty., 798 F. App’x 858, 861–62 (6th Cir. 2020) (noting prison officials violated

the Eighth Amendment when they acted with deliberate indifference” to a detainee’s “serious

medical needs.”). “Where any person acting under color of state law abridges rights secured by

the Constitution or United States laws, including a detainee’s Eighth . . . Amendment rights,

§ 1983 provides civil redress. Id.

       An Eighth Amendment challenge to the conditions of confinement has two components:

one objective and the other subjective. See Farmer, 511 U.S. at 834. To satisfy the objective

component, a prisoner must show “an objectively intolerably risk of harm.” Id. The Sixth Circuit

recently described the objective component as requiring a showing of “the existence of a

sufficiently serious medical need, meaning that [the detainee] is incarcerated under conditions




                                                33
Case: 2:20-cv-02471-EAS-KAJ Doc #: 40 Filed: 08/03/20 Page: 34 of 43 PAGEID #: 407




posting a substantial risk of serious harm.” Adkins, 798 F. App’x at 862 (quoting Baynes v.

Cleland, 799 F.3d 600, 618 (6th Cir. 2015)).

       To satisfy the subjective component, a prisoner must show the prison official acted with

deliberate indifference.    Farmer, 511 U.S. at 834.      A prison official acts with deliberate

indifference when he “knows of and disregards an excessive risk to inmate health or safety.” Id.

at 837–38. Deliberate indifference requires the defendant to have a subjective “state of mind more

blameworthy than negligence.” Id. at 835. The state of mind is something closer to criminal

recklessness. Id. at 839–40. Acting with deliberate indifference is “tantamount to [an] intent to

punish.” Broyles v. Corr. Med. Servs., Inc., 478 F. App’x 971, 975 (6th Cir. 2012) (quoting Horn

v. Madison Cnty. Fiscal Court, 22 F.3d 653, 660 (6th Cir. 1994)).

       In sum, a plaintiff must prove the defendant was “aware of facts from which the inference

could be drawn that a substantial risk of serious harm exists” and that he “drew th[at] inference.”

Farmer, 511 U.S. at 837. Because of the difficulty in proving an official’s state of mind, the

subjective component may be proven through circumstantial evidence. Baynes, 799 F.3d at 618.

A court may also “conclude that a prison official knew of a substantial risk from the very fact that

the risk was obvious.” Id. (quoting Terrance F. Northville Reg’l Psychiatric Hosp., 286 F.3d 834,

843 (6th Cir. 2002)).

       Here, Plaintiffs argue the objective component of this case is shown with “Defendants’

own words, comments, and press briefings on this matter.” (Pls.’ Mot. Prelim. Inj. at 4.) Plaintiffs

explain that the Director stated that when COVID-19 enters the prisons there is “no stopping it.”

(Id.     (citing        Governor     Mike       DeWine–4-30-202          –COVID-19         Update:

https://ohiochannel.org/video/governor-mike-dewine-4-30-2020-covid-19-update).) The Director

does not argue against the objective seriousness of COVID-19.




                                                34
Case: 2:20-cv-02471-EAS-KAJ Doc #: 40 Filed: 08/03/20 Page: 35 of 43 PAGEID #: 408




       This Court agrees with the other district courts across the country who have found

COVID-19 to be an objectively intolerable risk of harm to prisoners when it enters a prison. “There

is no doubt that infectious diseases generally and COVID-19 specifically can pose a risk of serious

and fatal harm to prison inmates.” Valentine, 956 F.3d at 802; see also Wilson v. Williams, No.

4:20-cv-794, 2020 U.S. Dist. LEXIS 70674, at *19–20 (N.D. Ohio Apr. 22, 2020) (finding

petitioners obviously satisfied the objective requirement stating “[a]t this moment a deadly virus

is spreading amongst [the prison] population and staff,” which can lead to pneumonia, diminished

oxygen, organ failure, and death.); Money, 2020 WL 1820660 at *18 (noting that that “nobody

contests the serious risk that COVID-19 poses to all inmates and prison staff, and even more to the

most vulnerable inmates”); Wilson v. Williams, No. 20a0179p.06, 2020 U.S. App. LEXIS 18087,

at *21 (6th Cir. June 9, 2020) (finding a substantial risk of serious harm satisfying the objective

element of the Eighth Amendment based on the conditions in an Ohio prison in light of COVID-

19). The objective component is satisfied, and the Court moves to the subjective component.

       Plaintiffs argue that, like the objective component, the Director’s own statements

“demonstrate [she is] aware of how dangerous the disease is.” (Pls.’ Mot. Prelim. Inj. at 5.)

Additionally, Plaintiffs rely heavily on the lack of widespread testing in all of the ODRC’s facilities

as evidence of the ODRC’s deliberate indifference to the prisoners’ medical needs. (See id.; Pls.’

Resp. Mots. Dismiss & Reply Prelim. Inj. at 9–10.) The Director responds by pointing to the

hundreds of pages of evidence she provided showing she reasonably sought to implement

responsive actions to the spread of the virus in accordance with CDC guidelines and after ongoing

extensive consultation with ODH. (Def. Director Resp. Prelim. Inj. at 29.) These efforts are

described above in the Court’s relation of the Director’s evidence.           See infra Section I.3.

Additionally, the Director argues that disagreement with the ODRC’s medical decisions does not




                                                  35
Case: 2:20-cv-02471-EAS-KAJ Doc #: 40 Filed: 08/03/20 Page: 36 of 43 PAGEID #: 409




establish deliberate indifference. (Id. at 30.) Finally, the Director argues that most of the relief

Plaintiffs seek has been implemented. (Id. at 30–32.) The Director’s arguments are well-taken.

       First, the Court generally agrees with Plaintiffs in their concern for the health and safety of

themselves and those in the ODRC’s custody based on the number of COVID-19 infections and

deaths. The Court does not seek to undermine the gravity of Plaintiffs’ concerns. The evidence

presented, however, does not show that Defendants were deliberately indifferent to the inmates’

needs. In fact, the evidence shows an extensive effort to combat this new disease and protect the

prisoners’ health and safety.

       It is clear that the Director was aware of the risk COVID-19 presented based on her

statements about the disease and the extensive actions she took in response. The key question is

whether the Director “responded reasonably to th[is] risk.” Wilson, 2020 U.S. App. LEXIS 18087

at *22 (citing Farmer, 511 U.S. at 844). Importantly, the resultant harm, while serious and

concerning, does not establish a liable state of mind. See Swain v. Junior, 958 F.3d 1081, 1089

(11th Cir. 2020) (finding the district court incorrectly “treated an increase in COVID-19 infections

as proof that the defendants deliberately disregarded an intolerable risk”). Putting aside the

resultant harm, the evidence shows the Director responded reasonably to the risk.

       The Director began preparing for the introduction of COVID-19 into Ohio’s prisons before

COVID-19 was even confirmed in the United States. (Def. Director Resp. Prelim. Inj. at Ex. A,

¶ 8.) After COVID-19 entered the United States and then Ohio’s prison system, the Director

continued to coordinate a response among all of ODRC’s facilities which included educating staff

and inmates, tracking and distributing PPE, implementing social distancing measures among staff

and inmates, increasing cleaning and sanitizing, screening visitors, staff, and inmates, cancelling

visitation, quarantining those with symptoms, and implementing other policies designed to prevent




                                                 36
Case: 2:20-cv-02471-EAS-KAJ Doc #: 40 Filed: 08/03/20 Page: 37 of 43 PAGEID #: 410




COVID-19’s spread. (See id.) The Sixth Circuit has previously held actions such as these a

reasonable response. See e.g., Wilson, 2020 U.S. App. LEXIS 18087 at *23 (finding the Bureau

of Prisons’ response to COVID-19 including screening for symptoms, educating staff and inmates,

cancelling visitation, quarantining new inmates, implementing cleaning, providing disinfectant,

and more, a reasonable response); Wooler v. Hickman Cnty., 377 F. App’x 502, 506 (6th Cir. 2010)

(holding a jail nurse’s actions of cleaning every cell, quarantining infected inmates, and

distributing information about a bacterial disease precluded a finding of deliberate indifference).

       Other courts around the country have also found similar actions taken in response to

COVID-19 enough to preclude a finding of deliberate indifference. See e.g., Valentine, 956 F.3d

at 802 (noting that the prison officials took measures recommended by the CDC and the plaintiffs

offered no evidence they subjectively believed those actions were inadequate); Swain, 958 F.3d at

1089 (noting that neither the resultant harm in COVID-19 infections or the inability to achieve

social distancing constituted a state of mind more blameworthy than negligence); Money, 2020

WL 1820660 at *18 (finding the plaintiffs did not have a chance of success on this claim because

the prison officials had come forth with a lengthy list of actions they had taken to try and protect

inmates from COVID-19 and “the record simply [did] not support any suggestion that [the

defendants] ha[d] turned the kind of blind eye and deaf ear to a known problem that would indicate

‘total unconcern’ for the inmates’ welfare” (citing Rosario v. Brawn, 670 F.3d 816, 821 (7th Cir.

2012))). There is no evidence that the Director subjectively believed her actions were inadequate

or that she indicated a total concern for the inmates’ welfare.

       Plaintiffs’ claim that the amount of testing shows deliberate indifference is unpersuasive

because “[a]n inmate’s disagreement with the testing and treatment he has received . . . does not

rise to the level of an Eighth Amendment violation.” Id. (internal citations omitted). Importantly,




                                                 37
Case: 2:20-cv-02471-EAS-KAJ Doc #: 40 Filed: 08/03/20 Page: 38 of 43 PAGEID #: 411




Sixth Circuit precedent “do[es] not require that prison officials take every possible step to address

a serious risk of harm.” Wilson, 2020 U.S. App. LEXIS 18087 at *30–31 (citing cases).

        In sum, Plaintiffs have not provided sufficient evidence to show that the Director was

deliberately indifferent to the serious risk presented by COVID-19 inside of Ohio’s prisons. This

finding is dispositive of Plaintiffs’ Eighth Amendment claim as courts cannot issue a preliminary

injunction where the movant presents no likelihood of success on the merits. Wilson, 2020 U.S.

App. LEXIS 18087 at *32. Although the Court’s analysis of the claim could end here, it will

nevertheless examine the remaining factors. Additionally, the Sixth Amendment claim remains.

                    ii. Sixth Amendment Right to Counsel

        The Sixth Amendment provides that “[i]in all criminal prosecutions, the accused shall

enjoy the right to . . . the [a]ssistance of [c]ounsel for his defence.” U.S. Const.amend.VI. Once

an “adversary judicial process has been initiated, the Sixth Amendment guarantees a defendant the

right to have counsel present at all ‘critical’ stages of the criminal proceedings.” Montejo v.

Louisiana, 129 S. Ct. 2079, 2085 (2009). For purposes of the right to counsel, the Supreme Court

has “pegged commencement of the judicial process” to “the initiation of adversary judicial

criminal proceedings—whether by way of formal charge, preliminary hearing, indictment,

information, or arraignment.” Rothgery v. Gillespie Cnty., 554 U.S. 191, 198 (2008) (citing United

States v. Gouveia, 467 U.S. 180, 188 (1984)). The right to counsel extends to the first appeal of

right, but no further. Pennsylvania v. Finley, 481 U.S. 551, 555 (1987). The Supreme Court has

declined to extend the right to counsel to discretionary appeals and other postconviction relief. See

id.; Murray v. Giarratano, 492 U.S. 1, 8–9 (1999). Additionally, “[a]ppointment of counsel in a

civil case is not a constitutional right” but instead is “a privilege that is justified only by exceptional

circumstances.” Lavado v. Koehane, 992 F.2d 601, 606 (6th Cir. 1993).




                                                    38
Case: 2:20-cv-02471-EAS-KAJ Doc #: 40 Filed: 08/03/20 Page: 39 of 43 PAGEID #: 412




        Plaintiffs argue that their “inability to have any meaningful relationship and

communication with their attorneys destroys their access to the courts and renders them virtually

unable to raise challenges to the conditions of their confinement.” (Pls.’ Mot. Prelim. Inj. at 7.)

In response, the Director contends that Plaintiffs have not alleged they have any ongoing criminal

proceedings to which the right to counsel would attach, thus, the Sixth Amendment does not apply

to them. (Def. Director Resp. Prelim. Inj. at 38–39.) In reply, Plaintiffs do not respond to or

dispute this point. (See Pls.’ Resp. Mots. Dismiss & Reply Prelim. Inj. at 10–12.)

        The Court agrees with the Director. Plaintiffs have not alleged any litigation or case which

Plaintiffs are involved in, to which the Sixth Amendment would attach. Additionally, even if

Plaintiffs did prove their Sixth Amendment rights attached, it is not clear they could have proven

a likelihood of success on the merits because the evidence is highly conflicting and favors

Defendants. First, while Plaintiffs provide some evidence that there have been instances where an

attorney has been prevented from seeing an inmate, they have not argued or provided evidence

that any of Plaintiffs themselves have been denied access to their counsel. In contrast, the evidence

shows Plaintiff Smith did have access to his counsel on June 4, 2020. (Def. Director Resp. Prelim.

Inj. at Ex. G, ¶ 17.). Additionally, the Director provides evidence that the wardens of each facility

were specifically instructed to ensure attorneys had access to their clients. (See id. at Ex. A, ¶¶7,

99.) Further, the administrative assistants and secretaries of the facilities where Plaintiffs are

housed testified that they did not deny attorneys access to their clients, and instead had protocols

in place to ensure access was provided. (See id. at Ex. D–I.)

        Plaintiffs rely on cases in which prisoners brought claims under the Fourteenth Amendment

for a violation of their right to access the courts. (See Pls.’ Prelim. Inj. at 6–7.) In these cases, the

defendants denied the prisoners’ rights to the courts because the prisoners could not access legal




                                                   39
Case: 2:20-cv-02471-EAS-KAJ Doc #: 40 Filed: 08/03/20 Page: 40 of 43 PAGEID #: 413




materials or the facts of their cases, while imprisoned. See Bounds v. Smith, 430 U.S. 817 (1997)

(finding that the prisoners’ fourteenth amendment rights to access the courts were violated when

the prisoners were not provided any access to legal knowledge through a library or other

resources); Bell v. Milwaukee, 746 F.2d 1205, 1261 (7th Cir. 1984) (affirming the district court’s

finding that the police denied a prisoner’s fourteenth amendment right to access the courts when

he prevented the prisoner from discovering facts which formed the basis of the plaintiff’s claim);

Penrod v. Zavaras, 94 F.3d 1399, 1403–04 (10th Cir. 1996) (finding the plaintiff’s Fourteenth

Amendment right to access the courts was not violated because he was able to access the library

for a few hours each week).

       These cases are inapposite here for several reasons. First, Plaintiffs brought their claim

under the Sixth Amendment for a violation of their right to counsel, not under the Fourteenth

Amendment for a violation of their right to access the courts. (See Compl. ¶¶ 78–83.) Second,

even if they had brought a claim under the Fourteenth Amendment for a violation of their right to

access the courts, they have made no allegations, and there are no facts to suggest, that the Director

prevented Plaintiffs from accessing legal resources or hid the facts of their cases. In fact, the

evidence shows the Director ensured Plaintiffs did have access to library materials even during the

pandemic. (Def. Director Resp. Prelim. Inj. at Ex. A, ¶ 71 (“Library materials were divided and

distributed to cohorts to minimize contamination and ensure social distancing.”).) The cases

Plaintiffs rely on are simply inapplicable to the facts of this case.

       In sum, because Plaintiffs have neither provided evidence that the Sixth Amendment has

attached to them or that they were actually denied access to their counsel, they are not likely to

succeed on the merits of the Sixth Amendment claim. This finding is dispositive of Plaintiffs’

Sixth Amendment claim as courts cannot issue a preliminary injunction where the movant presents




                                                  40
Case: 2:20-cv-02471-EAS-KAJ Doc #: 40 Filed: 08/03/20 Page: 41 of 43 PAGEID #: 414




no likelihood of success on the merits. Wilson, 2020 U.S. App. LEXIS 18087 at *32. Although

the Court’s analysis of the claim could end here, it will nevertheless examine the remaining factors.

              c. Irreparable Harm

         Plaintiffs argue that even the temporary loss of a constitutional right establishes irreparable

injury. (Pls.’ Mot. Prelim. Inj. at 2 (citing Elrod v. Burns, 427 U.S. 347 (1976).) The Director

argues that because the ODRC as already implemented almost every measure Plaintiffs seek, they

will not suffer any further harm without this injunction. (Def. Director Resp. Prelim. Inj. at 41–

42.) Additionally, the Director points out that there is no evidence of specific harm on the record

for only two of Plaintiffs have contracted COVID-19, both of whom were asymptomatic and have

recovered. (See id.)

         The Court agrees with the Director. The Director has submitted evidence showing many

of the requested actions have already been taken. (See Def. Director Resp. Prelim. Inj. at Ex. A.)

Thus, absent this injunction Plaintiffs’ situation is not likely to be any different than it would be

with the preliminary injunction. Importantly, as discussed above, this Court does not have the

authority to release prisoners, and thus, is evaluating the preliminary injunction based solely on

the Plaintiffs’ other requested orders. 6 The Court does not disagree with Plaintiffs that they

currently face the risk of serious harm due to the COVID-19 pandemic. They have not shown,

however, that this harm is likely to come into fruition based on the lack of this injunction. See

Swain, 958 F.3d at 1090 (noting that the question is not whether COVID-19 presents a danger to

inmates, but whether the plaintiffs would suffer irreparable injuries absent the injunction).

Additionally, Plaintiffs’ argument regarding violations of the Constitution is not persuasive


6
  Even if the Court could implement the requested relief and release Plaintiffs, at least two of Plaintiffs have not shown
irreparable harm because they have already contracted COVID-19, had no symptoms, and recovered. Thus, absent
the injunction allowing release they are unlikely to catch the disease again and if they do are unlikely to become
seriously ill.


                                                           41
Case: 2:20-cv-02471-EAS-KAJ Doc #: 40 Filed: 08/03/20 Page: 42 of 43 PAGEID #: 415




because they have not shown they are likely to be successful on a claim for a constitutional

violation. See infra Sections III.3.b.i–ii.

            d. Balance of Harms and Public Interest

        Plaintiffs argue that the public interest and the balance of harms falls on the side of the

“correct application of constitutional protections.” (Pls.’ Mot. Prelim. Inj. at 8.) Further, Plaintiffs

allege the Director will not be harmed by the injunction. (See id.) In contrast, the Director argues

that it is the responsibility of the states, not the federal courts, to craft policies addressing the

pandemic. (Def. Director Resp. Prelim. Inj. at 43.) The Director notes that Ohio “has a compelling

interest in preventing the spread of a novel, highly contagious, sometimes fatal virus.” (Id. at 44

(quoting Marysville Baptist Church Inc. v. Beshear, 957 F.3d 610, 613 (6th Cir. 2020).)

        The Supreme Court has repeatedly warned that “it is ‘difficult to imagine an activity in

which a state has a stronger interest, or one that is more intricately bound up with state laws,

regulations, and procedures, than the administration of its prisons.” Woodford, 548 U.S. at 94

(quoting Preiser v. Rodriguez, 411 U.S. 475, 491–92 (1973)); see also Missouri v. Jenkins, 495

U.S. 33, 51 (1990); Turner v. Safley, 482 U.S. 78, 85 (1986) (“[W]here a state penal system is

involved, federal courts have . . . additional reason to accord deference to the appropriate prison

authorities.”); Meacham v. Fano, 427 U.S. 215, 229 (1976) (“Federal courts do not sit to supervise

state prisons, the administration of which is of acute interests to the States.”).

        Here, the balance of harms favors the Director. As explained above, Plaintiffs are unlikely

to be protected from suffering any harm with the injunction that they would not have suffered

absent the injunction. In contrast, ordering the state prisons to operate according to the Court’s

directives would be greatly intrusive. As other courts considering prisons’ responses to COVID-

19 have recognized, any injunctive relief would implicate important federalism and separation of




                                                  42
Case: 2:20-cv-02471-EAS-KAJ Doc #: 40 Filed: 08/03/20 Page: 43 of 43 PAGEID #: 416




powers concerns. See Maney, 2020 U.S. Dist. LEXIS 96661 at *59 (expressing concern about

federalism and the separation of powers in the plaintiffs’ request for interference with state

prisons); Money, 2020 U.S. Dist. LEXIS 63599 at *16–17 (explaining that “running and

overseeing prisons is traditionally the province of the executive and legislative branches” and that

“the public interest also commands respect for federalism and comity, which means that courts

must approach the entire enterprise of federal judicial instruction into the core activities of the state

cautiously and with humility”); Valentine, 2020 U.S. Dist. LEXIS 68644 at *14 (noting that

“courts are ill equipped to undertake the task of prison administration, which is within the province

of the legislative and executive branches of government” (internal citations omitted)).

        In addition to federalism and separation of powers concerns, ordering prisons to be run in

accordance with a court order would be difficult in light of COVID-19 which is rapidly changing

along with the science on how best to combat it.

        Weighing all of the factors, the Court concludes a preliminary injunction is not warranted

as all four factors weigh against granting a preliminary injunction.

                                         III. CONCLUSION

        For the reasons stated herein, the Director’s Motion to Dismiss (ECF No. 23) is

GRANTED in part and DENIED in part, the Governor’s Motion to Dismiss (ECF No. 26) is

GRANTED, and Plaintiffs’ Motion for a Preliminary Injunction (ECF No. 13) is DENIED. The

Clerk is DIRECTED to terminate Governor Mike DeWine from this case.

IT IS SO ORDERED.



8/3/2020                                          s/Edmund A. Sargus, Jr.
DATE                                              EDMUND A. SARGUS, JR.
                                                  UNITED STATES DISTRICT JUDGE




                                                   43
